Some of the plaintiff's assigned reasons of appeal are that the court refused to make such changes in the finding of facts as he requested. We think there was no error in any of these. The changes would not affect any question of law.
The plaintiff also objects to various parts of the charge which he points out. Some of the parts, taken separately, might appear to be erroneous; but we think the charge taken as a whole is not open to objection. The court did charge as the plaintiff requested, as to its duty in unloading the cattle. But in the same connection he told the jury that if they found the plaintiff had entered into the contract spoken of as the Uniform Live Stock Contract, then he could not recover. He told the jury that a common carrier of live stock might limit its responsibility by special contract, if it did not extend to an exoneration of the carrier from the duty of exercising ordinary care. We suppose this to be the law.Welch v. Boston  A. R. Co., 41 Conn. 333; Camp v. Hartford N.Y. Steamboat Co., 43 id. 333, 340; Coupland v.Housatonic R. Co., 61 id. 531, 538. The contract in this case does not transgress this rule.
The court also told the jury that, irrespective of the said contract, if they found that the plaintiff, before daylight on the morning when the cattle arrived, undertook to unload his own cattle without notice to the defendant or its servants, and in so doing used a chute which he knew was defective, and one of his creatures was injured by reason of such defect, he could not recover of the defendant for such injury. That would be an injury resulting from his own negligence.
   There is no error.
In this opinion the other judges concurred.